SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No._) REMEDIATION SERVICES, INC. (Name of Issuer) Common Stock, $.001 par value (Title of Class of Securities) 88630M1045 (CUSIP Number) Remediation Services, Inc. 4th Floor Tower B. Wanliuxingui Building, No. 28 Wanquanzhuang Road, Haidian District, Beijing, 100089 China Telephone: 010-5872-0171 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 26, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(b)(3) or (4), check the following box . CUSIP Number (1) Name of Reporting Persons:TriPoint Global Equities, LLC S.S. or I.R.S. Identification Nos. of above persons: EIN No. 87-0789160 (2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) X (b) (3) SEC Use Only (4) Source of Funds (See Instructions)OO (5) Check if Disclosure of Legal Proceedings is required Pursuant to Items 2(d) or 2(e) (6) Citizenship or Place of
